                                         Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 1 of 21




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         IN RE: APPLE INC. DEVICE                            Case No. 5:18-md-02827-EJD
                                   8     PERFORMANCE LITIGATION
                                                                                             ORDER GRANTING IN PART
                                   9                                                         PLAINTIFFS’ MOTION FOR
                                                                                             ATTORNEYS’ FEES, EXPENSES, AND
                                  10                                                         SERVICE AWARDS
                                  11
                                                                                             Re: Dkt. No. 468
                                  12
Northern District of California
 United States District Court




                                         This Document Relates to:
                                  13
                                            ALL ACTIONS
                                  14

                                  15          This multi-district consumer class action settled. The $310 million settlement is among the

                                  16   largest class action settlements in this Circuit, and one of the largest class action settlements under

                                  17   the California Data Access and Fraud Act (“CDAFA”), California Penal Code § 502, and the

                                  18   federal Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030. Pending before the Court is

                                  19   Named Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and Service Awards (“Mot.”). Dkt. No.

                                  20   468. Named Plaintiffs seek (i) attorneys’ fees in the amount of $87,730,000, which is 28.3% of

                                  21   the $310,000,000 non-reversionary Minimum Class Settlement Amount; (ii) unreimbursed

                                  22   expenses totaling $995,244.93 that Class Counsel and JCCP Counsel incurred in furtherance of the

                                  23   prosecution of this Action; and (iii) Service Awards for Named Plaintiffs in the amount of $3,500

                                  24   to each of the nine Named Plaintiffs who were deposed and $1,500 to each of the remaining

                                  25   Named Plaintiffs. On October 6, 2020, Defendant Apple Inc. (“Defendant” or “Apple”) filed an

                                  26   Opposition to Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and Service Awards (“Opp’n”).

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          1
                                            Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 2 of 21




                                   1   Dkt. No. 522. On November 20, 2020, Named Plaintiffs filed a Reply in Further Support of

                                   2   Motion for Attorneys’ Fees, Expenses, and Service Awards (“Reply”). Dkt. No. 550. The Court

                                   3   has also received approximately seventy-five objections. The Court conducted a hearing on

                                   4   February 17, 2021. Based on all pleadings filed to date, as well as the comments of counsel and

                                   5   objectors, the Court grants in part Plaintiffs’ Motion as explained below.

                                   6   I.       ATTORNEYS’ FEES

                                   7            The background of the case is set forth in the Court’s Order Granting Named Plaintiffs’

                                   8   Motion for Final Approval of Class Action Settlement (Dkt. No. 608) filed concurrently with this

                                   9   Order, and will not be restated herein.

                                  10            In approving a settlement, “courts have an independent obligation to ensure that the award

                                  11   [of attorneys’ fees], like the settlement itself, is reasonable.” In re Bluetooth Headset Prod. Liab.

                                  12   Litig., 654 F.3d 935, 941 (9th Cir. 2011). The Ninth Circuit has approved two different methods
Northern District of California
 United States District Court




                                  13   for calculating a reasonable attorneys’ fee depending on the circumstances: the lodestar method or

                                  14   the percentage-of-recovery method. Id. at 942. The lodestar method “is appropriate in class

                                  15   actions brought under fee-shifting statutes (such as federal civil rights, securities, antitrust,

                                  16   copyright, and patent acts), where the relief sought—and obtained—is often primarily injunctive

                                  17   in nature and thus not easily monetized.” Id. The lodestar method is also appropriate for “claims-

                                  18   made” settlements.” Gray v. BMW of N. Am., LLC, 2017 WL 3638771, at *5 (D.N.J. Aug. 24,

                                  19   2017).

                                  20            In contrast, “[w]here a settlement produces a common fund for the benefit of the entire

                                  21   class, courts have discretion to employ either the lodestar method or the percentage-of-recovery

                                  22   method.” Id. (citing In re Mercury Interactive Corp., 618 F.3d 988, 992 (9th Cir. 2010)).

                                  23   “Because the benefit to the class is easily quantified in common-fund settlements, we have

                                  24   allowed courts to award attorneys a percentage of the common fund in lieu of the often more time-

                                  25   consuming task of calculating the lodestar.” Id. Although courts have discretion to choose which

                                  26   methodology to use, “their discretion must be exercised in a way that achieves a reasonable

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          2
                                           Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 3 of 21




                                   1   result.” Id. (citing In re Coordinated Pretrial Proceedings, 109 F.3d 602, 607 (9th Cir. 1997)).

                                   2   Thus, the first question is whether to employ the lodestar or percentage-of-recovery method.

                                   3                   A.   Method of Fee Calculation
                                   4           Named Plaintiffs and almost all of the objectors assert that this case involves a common

                                   5   fund. Apple, however, argues that the parties negotiated a claims-made settlement and that there

                                   6   is no common fund. Opp’n at 3. Accordingly, Apple urges the Court to focus on a reasonable

                                   7   lodestar.1 The Court finds that the Settlement involves a common fund as explained below, and

                                   8   therefore the Court will award fees based on a percentage of the $310 million Settlement amount.

                                   9           For purposes of awarding attorneys’ fees, a common fund is generally understood as one

                                  10   where “each member of a certified class has an undisputed and mathematically ascertainable claim

                                  11   to part of a lump-sum judgment recovered on his behalf.” Id. at 479; see also Bodon v. Domino’s

                                  12   Pizza, LLC, 2015 WL 3889577, at *3 (E.D.N.Y. June 4, 2015) (“A common fund is a settlement
Northern District of California
 United States District Court




                                  13   ‘fund from which members of a class are compensated for a common injury inflicted on the

                                  14   class.’”).

                                  15            Here, the Settlement provides for a minimum lump-sum of $310 million. Under no

                                  16   circumstances will any of the $310 million revert to Apple. Thus, the Settlement has the

                                  17   characteristics of a common fund insofar as the $310 million is fixed, certain, and non-

                                  18   reversionary.

                                  19           There is an additional provision in the Settlement that requires Apple to pay up to $500

                                  20   million depending on the number of valid claims submitted. Thus, each class member’s claim to

                                  21   the Settlement is not mathematically ascertainable until after the claims process has been

                                  22
                                       1
                                  23     Named Plaintiffs assert that Apple lacks standing to object to the proposed award of fees. Reply
                                       at 3. In general, “a settling defendant in a class action has no interest in the amount of attorney
                                  24   fees awarded when the fees are to be paid from the class recovery rather than the defendant’s
                                       coffers.” Tennille v. Western Union Co., 809 F.3d 555, 559 (10th Cir. 2015) (citing Boeing Co. v.
                                  25   Van Gemert, 444 U.S. 472, 481, n. 7 (1980)). The Court agrees that Apple lacks standing because
                                       the fees are to be paid from the class recovery, not from Apple’s coffers. Nevertheless, the Court
                                  26   finds it appropriate to consider whether there is a common fund, consistent with the Court’s
                                       discretion to decide which methodology should be applied in calculating the award of attorneys’
                                  27   fees in this case.
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                                           3
                                         Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 4 of 21




                                   1   completed. The inclusion of this additional provision in the Settlement lends some support to the

                                   2   argument that the Settlement should be characterized as a claims-made settlement rather than a

                                   3   common fund settlement.

                                   4          Nevertheless, the Court finds that the Settlement is more appropriately characterized as a

                                   5   common fund for purposes of the instant motion. That Named Plaintiffs’ fee request is based on

                                   6   the fixed, certain, and non-reversionary minimum Settlement amount of $310 million, rather than

                                   7   the potential but uncertain $500 million amount, supports application of the percentage-of-the-

                                   8   fund method. Destefano v. Zynga, Inc., 2016 WL 537946, at *17 (N.D. Cal. Feb. 11, 2016)

                                   9   (“Because this case involves a common settlement fund with an easily quantifiable benefit to the

                                  10   Class, the Court will primarily determine attorneys’ fees using the percentage method . . .”); see

                                  11   also Thomas v. MagnaChip Semiconductor Corp., 2018 WL 2234598, at *3 (N.D. Cal. May 15,

                                  12   2018). Further, “[t]he use of the percentage-of-the-fund method in common-fund cases is the
Northern District of California
 United States District Court




                                  13   prevailing practice in the Ninth Circuit for awarding attorneys’ fees and permits the Court to focus

                                  14   on showing that a fund conferring benefits on a class was created through the efforts of plaintiffs’

                                  15   counsel.” In re Korean Air Lines Co., Ltd. Antitrust Litig., 2013 WL 7985367, at *1 (C.D. Cal.

                                  16   Dec. 23, 2013). The percentage-of-the-fund method confers “significant benefits . . . including

                                  17   consistency with contingency fee calculations in the private market, aligning the lawyers’ interests

                                  18   with achieving the highest award for the class members, and reducing the burden on the courts that

                                  19   a complex lodestar calculation requires.” Tait v. BSH Home Appliances Corp., 2015 WL

                                  20   4537463, at *11 (C.D. Cal. July 27, 2015).

                                  21          The cases relied upon by Apple do not dictate a different result. In Brazil v. Dell Inc.,

                                  22   2012 WL 1144303, at *1 (N.D. Cal. Apr. 4, 2012), the parties’ settlement provided for a $50 per

                                  23   claimant monetary award, with no class-wide cap or ceiling on recovery, and the court awarded

                                  24   fees using the lodestar method. Unlike the settlement in Brazil, the Settlement in this case has an

                                  25   established minimum of $310 million as well as a $500 million cap or ceiling on recovery.

                                  26          In Create-A-Card, Inc. v. Intuit, Inc., 2009 WL 3073920, at *1 (N.D. Cal. Sept. 22, 2009),

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          4
                                         Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 5 of 21




                                   1   the settlement did not create a common fund, the attorneys’ fees and costs were to be paid directly

                                   2   from defendant as opposed to the fund, and the amount of attorneys’ fees awarded did not have

                                   3   any impact on the recovery available to the class. Because there was no common fund, the

                                   4   Create-A-Card court concluded that the percentage-of-the-fund was not available as a way to

                                   5   calculate attorneys’ fees. Id. Unlike in Create-A-Card, the Settlement in this case provides a

                                   6   minimum fund of $310 million from which attorneys are to be paid and which can be used to

                                   7   calculate a percentage-of-the-fund award.

                                   8          Apple also relies on Gray v. BMW of N. Am., LLC. In Gray, plaintiffs alleged certain

                                   9   BMW vehicles were produced with defects that prevented the convertible top from functioning

                                  10   properly. 2017 WL 3638771, at *1. The settlement provided three forms of relief: software

                                  11   updates for class vehicles; (2) a one-year unlimited-mileage extended warranty; and (3)

                                  12   reimbursement for out-of-pocket expenses. Id. The parties agreed that attorneys’ fees and costs
Northern District of California
 United States District Court




                                  13   would be paid separate and apart from any relief provided to the settlement class. Id. at *4. The

                                  14   Gray court held that the settlement was not a common fund because no specific monetary figure

                                  15   was set aside to provide relief to the class. Id. at *5. Unlike in Gray, the Settlement in this case

                                  16   provides a specific monetary figure to provide relief to the class.

                                  17          In Bodon, also relied on by Apple, the parties’ settlement of the wage and hour suit called

                                  18   for monetary relief on a claims-made basis. The settlement did not include a fixed total sum to be

                                  19   allocated to the class, nor did the settlement require that defendant pay a minimum amount into a

                                  20   settlement fund. 2015 WL 3889577, at *2. Further, the settlement did not provide for the

                                  21   payment of attorneys’ fees and costs. Id. Instead, the parties agreed that attorneys’ fees and costs

                                  22   would be separately negotiated. Id. The parties were unable to resolve their dispute, and

                                  23   ultimately, the Bodon court applied a “modified lodestar method.” Id. at *6. Unlike in Bodon, the

                                  24   Settlement in this case includes a fixed minimum amount for the Class, without regard to the

                                  25   number of claims.

                                  26          The Court finds that all of the above supports applying the percentage-of-the-fund method

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          5
                                         Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 6 of 21




                                   1   in this case.

                                   2                   B.     The 25% Benchmark

                                   3           In applying the percentage-of-the-fund method, the Ninth Circuit has established 25% as a

                                   4   “benchmark” percentage, which may be adjusted depending on the circumstances of a case.

                                   5   Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002); Hanlon v. Chrysler Corp., 150

                                   6   F.3d 1011, 1029 (9th Cir. 1998). The 25% benchmark rate is a starting point. Id. at 1048.

                                   7   “Selection of the benchmark or any other rate must be supported by findings that take into account

                                   8   all of the circumstances of the case.” Id. In determining whether and in what way to depart from

                                   9   the 25% benchmark, courts consider: “(1) the results achieved; (2) the risk of litigation; (3) the

                                  10   skill required and the quality of work; (4) the contingent nature of the fee and the financial burden

                                  11   carried by the plaintiffs; and (5) awards made in similar cases.” In re Lenovo Adware Litig., 2019

                                  12   WL 1791420, at *8 (N.D. Cal. Apr. 24, 2019) (citing Vizcaino, 290 F.3d at 1050-51). The “most
Northern District of California
 United States District Court




                                  13   critical factor” in determining appropriate attorneys’ fee awards “is the degree of success

                                  14   obtained.” Hensley v. Eckerhart, 461 U.S. 424, 436 (1983).

                                  15                          1.      The Results Achieved

                                  16           The $310 million Settlement floor, with a maximum Settlement amount of $500 million, is

                                  17   a substantial result. According to Named Plaintiffs’ damages calculations, the anticipated

                                  18   damages if Named Plaintiffs had fully prevailed on every one of their claims would have

                                  19   amounted to between $18 to $46 per device. Mot. at 7. A $25 per device recovery “represents

                                  20   approximately between 54% and 137% recovery” per device. Id. Named Plaintiffs argue that the

                                  21   enormity and complex facts of this case required substantial and creative investigation, preparation

                                  22   and legal work that resulted in a substantial result for the class. Named Plaintiffs argue that their

                                  23   efforts and the result achieved support an upward adjustment to the benchmark.

                                  24           Named Plaintiffs rely on Larsen v. Trader Joe’s Co., 2014 WL 3404531, at *4 (N.D. Cal.

                                  25   July 11, 2014), to support their request for an upward adjustment of the benchmark to 28.3%. In

                                  26   Larsen, the court concluded that an award of attorneys’ fees equal to 28% of the settlement fund

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          6
                                           Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 7 of 21




                                   1   was warranted because, among other things, the amount offered in settlement was “50% of the

                                   2   recovery plaintiffs’ could have received had the case gone to trial.” Id. at *4. Named Plaintiffs

                                   3   assert that Larsen supports their requested fees because the results achieved in this case, i.e., a

                                   4   cash payment equal to between 54% and 137% of the estimated damages, is comparable to the

                                   5   50% of estimated damages achieved in Larsen. Mot. at 7.

                                   6           The settlement in Larsen, however, included additional forms of relief: class members with

                                   7   proof of purchase received a full reimbursement for each product purchased during the class

                                   8   period; each class member without a proof of purchase was “remunerated up to 10 products with a

                                   9   maximum claim range from $27.00 to $39.90”; and any amounts left in the fund were distributed

                                  10   in the form of products to class members at Trader Joe’s retail locations throughout the United

                                  11   States. Id. at *4. The settlement in Larsen also provided equitable relief.

                                  12           The Settlement in this case, while substantial in amount, does not provide comparable
Northern District of California
 United States District Court




                                  13   comprehensive benefits to the Class. Benefits to the Class in this case are limited, albeit fairly and

                                  14   reasonably, to claimants able to provide a serial number (or other identification) for their devices

                                  15   and to provide the required attestation. Therefore the comparison to Larsen, although helpful, is

                                  16   not dispositive.

                                  17           Based on the current claims information from the Claims Administrator, each claimant is

                                  18   likely to receive more than $25 per device, and therefore is likely to receive more than 54% of the

                                  19   estimated damages per device.2 While this recovery is significant and facially comparable to the

                                  20   result in Larsen, this increase in recovery is a result of the response rate3; it was not guaranteed to

                                  21   the Class.

                                  22
                                       2
                                  23    There are class members who are dissatisfied with the amount of recovery, as evidenced by
                                       numerous objections. Those objections are addressed in the Court’s Order Granting Named
                                  24   Plaintiffs’ Motion for Final Approval of Class Action Settlement.

                                  25
                                       3
                                        Pursuant to the terms of the Settlement, “if the aggregate value of the valid claims submitted falls
                                       below $310 million (which is now very likely), Apple will increase each claimant’s payment on a
                                  26   pro rata basis to ensure a minimum settlement amount of $310 million, after deducting the costs
                                       of notice and settlement administration and any award of attorneys’ fees, costs, and service
                                  27   awards.” Apple’s Opp’n at 6.
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                                          7
                                         Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 8 of 21




                                   1                          2.     The Risks of Litigation

                                   2          The risk of the litigation was significant in this case. Named Plaintiffs’ original complaint

                                   3   was expansive. Apple vigorously challenged the sufficiency of the complaints and succeeded in

                                   4   substantially narrowing the scope of case. After repeated challenges to the pleadings, only claims

                                   5   for trespass to chattels and claims under the CDAFA and CFAA survived. If the litigation

                                   6   continued beyond the pleading stage, Named Plaintiffs faced risks attendant to prosecuting a case

                                   7   with relatively unique subject matter involving application of statutory computer intrusion and

                                   8   common law trespass to chattels to iPhone devices. There was also a serious risk that a class

                                   9   would not be certified because the parties dispute whether the iOS systems at issue impacted all

                                  10   users, and even if it did, whether users were impacted in the same way. According to Apple, not

                                  11   all devices were used in a way that would have activated the performance management feature.

                                  12   Apple also contends that even if the feature was activated, users may not have noticed any
Northern District of California
 United States District Court




                                  13   differences in their device performance. Without a settlement, Named Plaintiffs would also have

                                  14   faced risks at the summary judgment stage, at trial, and potentially on appeal. See Bower v. Cycle

                                  15   Gear, Inc., 2016 WL 4439875, at *7 (N.D. Cal. Aug. 23, 2016) (noting risks of litigation were

                                  16   substantial); see also Destefano, 2016 WL 537946, at *17 (noting “substantial” risk of “obtaining

                                  17   [and maintaining] class certification”). If litigation had continued, the Settlement Class also faced

                                  18   the prospect of receiving little to no recovery whatsoever.

                                  19          Some objectors argue that there is always a risk when litigating against well-resourced

                                  20   companies such as Apple, but that Apple’s willingness to settle and the number of firms desiring

                                  21   to be lead counsel suggest that the risk of the litigation was likely low. Obj. of Class Members

                                  22   Sarah Feldman and Hondo Jan to Class Pls.’ Motion for Final Approval of Proposed Settlement

                                  23   (“Feldman Obj.”) at 14-15, Dkt. No. 512; Obj. of Anna St. John (Corrected) (“Center for Class

                                  24   Action Fairness (“CCAF”) Obj.”) at 12, Dkt. No. 523 (citing In re Anthem Inc. Data Breach Litig.,

                                  25   2018 WL 3960068, at *27 (N.D. Cal. Aug. 17, 2018). Neither argument is persuasive. Apple

                                  26   explained the reasons it was willing to settle. Specifically, Apple stated: “While Apple remains

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          8
                                         Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 9 of 21




                                   1   confident that it would have prevailed on its defense of all of Plaintiffs’ claims if this litigation had

                                   2   continued, Apple agreed to resolve this case to avoid the expenses, uncertainties, delays and other

                                   3   risks inherent in continued litigation of the MDL.” Apple’s Statement In Support of Final

                                   4   Approval and Response to Settlement Objections at 7, Dkt. No. 555. Not one of Apple’s stated

                                   5   reasons suggests Named Plaintiffs’ risks were likely low if the litigation had continued.

                                   6           Objectors’ second argument takes the court’s comments in Anthem out of context. In

                                   7   Anthem, the court concluded “there were substantial risks of litigation.” Anthem, 2018 WL

                                   8   3960068, at *12. Further, the Anthem court concluded that the risks were “compounded by the

                                   9   robust opposition from Defendants.” Id. at 13. The Anthem court observed that “[g]iven the

                                  10   massive size of the putative class, Defendants had a powerful incentive to devote considerable

                                  11   resources to this litigation and have zealously litigated the action since its inception.” Id. The

                                  12   same could be said of Apple’s defense of the instant lawsuit. The objectors are correct that the
Northern District of California
 United States District Court




                                  13   Anthem court observed that the eighteen (18) separate motions to serve as lead counsel in the case

                                  14   suggested the litigation was not as risky as the plaintiffs suggested. The Anthem court “would not

                                  15   expect to have such intense competition among experienced lawyers to undertake the case on a

                                  16   contingency-fee basis if the case did not hold a sufficiently certain prospect of a sizeable

                                  17   recovery.” Id. Importantly, however, the Anthem court concluded that “the risks attendant to

                                  18   maintaining [the] litigation” weighed in favor of granting counsel’s request for a fee award “of

                                  19   more than 25% but less than Plaintiffs suggest.” Id.

                                  20           Here, as in Anthem, countless attorneys filed suits against Apple, which led to multi-

                                  21   district consolidation. Ultimately however, only three motions to serve as lead counsel were filed.

                                  22   See Order Appointing Interim Co-Lead Counsel, Dkt. No. 99. Moreover, here, as in Anthem,

                                  23   Named Plaintiffs have identified other risks in the case that would have had to be overcome to

                                  24   reach a favorable result in this litigation.

                                  25                           3.      Skill and Quality of Work

                                  26           Class Counsel’s skill and the quality of their work also favor a fee award. The Settlement

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          9
                                        Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 10 of 21




                                   1   Class benefitted from Class Counsel’s significant expertise in the prosecution of consumer class

                                   2   action litigation. That the case withstood two motions to dismiss is “some testament to [Class]

                                   3   Counsel’s skill.” In re Nexus 6P Products Liab. Litig., 2019 WL 6622842, at *12 (N.D. Cal. Nov.

                                   4   12, 2019) (quoting In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1047 (N.D. Cal. 2008)).

                                   5   Further, during the three years the case was pending, Class Counsel diligently developed the facts,

                                   6   propounded discovery, took depositions, and engaged a damages consultant, all of which was of

                                   7   great benefit to the Class. See Wallace v. Countrywide Home Loans, Inc., 2015 WL 13284517, at

                                   8   *9 (C.D. Cal. Apr. 17, 2015) (noting factors reflecting counsel’s skill, such as developing the facts

                                   9   and legal claims, conducting discovery, reviewing documents, retaining experts, motion practice,

                                  10   and negotiating and drafting the settlement). The high quality of Class Counsel’s representation is

                                  11   also reflected in the favorable settlement achieved relatively early in the life of the case. The

                                  12   Settlement in this case “was not reached lightly.” Moreyra v. Fresenius Med. Care Holdings, Inc.
Northern District of California
 United States District Court




                                  13   2013 WL 12248139, at *3 (C.D. Cal. Aug. 7, 2013).

                                  14          Courts also consider “the quality of opposing counsel as a measure of the skill required to

                                  15   litigate the case successfully.” In re American Apparel, Inc. S’holder Litig., 2014 WL 10212865,

                                  16   at *22 (C.D. Cal. 2014); see also Wing v. Asarco, 114 F.3d 986, 989 (9th Cir. 1997) (noting the

                                  17   district court’s evaluation of class counsel’s “first-rate job”). Here, Class Counsel faced a

                                  18   company with significant financial and legal resources. As multiple objectors recognize, “[Apple]

                                  19   has the largest market cap of any corporation in the world. Apple’s attorneys are highly qualified,

                                  20   litigation savvy, and aggressive.” See, e.g., Feldman Obj. at 14. Apple was represented in this

                                  21   case by two national, highly respected law firms, Gibson, Dunn & Crutcher LLP and Covington

                                  22   and Burling LLP, which weighs in favor of a fee award. In re Heritage Bond Litig., 2005 WL

                                  23   1594403, at *20 (C.D. Cal. June 10, 2005) (noting that quality of opposing counsel is important in

                                  24   evaluating the quality of plaintiff’s counsel’s work, and stating “[t]here is also no dispute that the

                                  25   plaintiffs in this litigation were opposed by highly skilled and respected counsel with well-

                                  26   deserved local and nationwide reputations for vigorous advocacy in the defense of their clients.”).

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          10
                                        Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 11 of 21




                                   1                          4.      The Contingent Nature of the Representation

                                   2          The contingent nature of representation in this case supports an award of attorneys’ fees.

                                   3   Class Counsel took the matter on a contingency basis and advanced all necessary professional

                                   4   time and expenses for approximately three years. Mot. at 9. “When counsel takes cases on a

                                   5   contingency fee basis, and litigation is protracted, the risk of non-payment after years of litigation

                                   6   justifies a significant fee award.” Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245, 261 (N.D.

                                   7   Cal. 2015) (applying 25% benchmark). “It is an established practice in the private legal market to

                                   8   reward attorneys for taking the risk of non-payment by paying them a premium over their normal

                                   9   hourly rates for winning contingency cases.” In re Washington Pub. Power Supply Sys. Sec.

                                  10   Litig., 19 F.3d 1291, 1299 (9th Cir. 1994).

                                  11          Courts differ on the adjustment to the benchmark that is warranted, if any, based on the

                                  12   contingent nature of representation. See, e.g., Luna v. Universal City Studios, LLC, 2016 WL
Northern District of California
 United States District Court




                                  13   10646310, at *7 (C.D. Cal. Sept. 13, 2016) (awarding attorneys’ fees in the amount of 29.6% of

                                  14   $1.8 million settlement in light of the results achieved, the risk of litigation, the contingent nature

                                  15   of the fee, and the financial burden carried by class counsel); Nexus 6P, 2019 WL 6622842, at *13

                                  16   (approving award of attorneys’ fees in the amount of 30% of $9,750,000 common fund);

                                  17   Omnivision Techs., 559 F. Supp. 2d at 1047 (awarding attorneys’ fees in the amount of 28% of

                                  18   $13.75 million settlement); Ching v. Siemens Indus. Inc., 2014 WL 2926210, at *8 (N.D. Cal. June

                                  19   27, 2014) (awarding attorneys’ fees in the amount of 30% of $425,000 settlement). Here, Named

                                  20   Plaintiffs’ request for attorneys’ fees equal to 28.3% of the $310,000,000 non-reversionary portion

                                  21   of the Settlement is within the range of the cases cited above. Nevertheless, the Court finds that an

                                  22   upward adjustment of the benchmark to 28.3% is not warranted for reasons discussed below.

                                  23                          5.      Awards in Similar Cases

                                  24          That this case resolved with a “megafund” settlement is an important factor in assessing

                                  25   the reasonableness of attorneys’ fees. Named Plaintiffs assert that an extraordinarily large

                                  26   settlement warrants an award of attorneys’ fees above the 25% benchmark, citing numerous cases

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          11
                                        Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 12 of 21




                                   1   awarding between 27%-36% of settlements ranging from $105 million to $1.075 billion. Mot. at

                                   2   11-12. Although the cases cited by Named Plaintiffs provide some guidance, as the CCAF points

                                   3   out, the cases cited are arguably “outlier megafund settlements” and most are from outside this

                                   4   Circuit. CCAF Obj. at 12. Further, the CCAF asserts that the few cases Named Plaintiffs cite

                                   5   from within this Circuit “are readily distinguished because of the fact that they involved

                                   6   significantly lower lodestar multipliers than that proposed here.” Id. By CCAF’s calculations,

                                   7   Named Plaintiffs are requesting a 2.41 multiplier—substantially above the 1.0 to 1.37 multiplier

                                   8   range in Named Plaintiffs’ cited cases. Id. To emphasize its point, CCAF cites “an equally

                                   9   lengthy list of cases on the other side, counseling a much lower award.” CCAF Obj. at 13, n.11

                                  10   (citing a string of 8 cases awarding between 7%-25.5% of settlements ranging from $100 million

                                  11   to $346 million).

                                  12          The better approach is to look to empirical research on megafund cases. In Alexander v.
Northern District of California
 United States District Court




                                  13   FedEx Ground Package Sys., Judge Chen took this approach. 2016 WL 3351017, at *2 (N.D. Cal.

                                  14   June 15, 2016). Judge Chen began by observing that fee awards in megafund cases present

                                  15   difficult questions because application of a benchmark or standard percentage may result in a fee

                                  16   that is unreasonably large relative to the benefits conferred. Id. at *1. This is because in many

                                  17   cases, the size of the settlement is merely a factor of the size of the class and has no direct

                                  18   relationship to the efforts of counsel. Id. (quoting In re Prudential Ins. Co. Am. Sales Practice

                                  19   Litig. Agent Actions, 148 F.3d 283, 339 (3d Cir. 1998). Next, Judge Chen found that “[a]lthough a

                                  20   percentage award in a megafund case can be 25% or even as high as 30-40%, typically the

                                  21   percentage award in such a case is substantially less than the 25% benchmark applicable to typical

                                  22   class settlements in this Circuit.” Id. Judge Chen also cited to Judge Koh’s finding that there is

                                  23   “persuasive evidence that the median attorney’s fee award in a sample of 68 ‘megafund’ class

                                  24   action settlements over a 16-year period was 10.2%.” Id. (quoting In re High-Tech Emp. Antitrust

                                  25   Litig., 2015 WL 5158730, at *13 (N.D. Cal. Sept. 2, 2015)). Judge Koh relied on an Eisenberg &

                                  26   Miller study spanning sixteen (16) years of 68 “megafund” cases that found the median attorneys’

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          12
                                           Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 13 of 21




                                   1   fees award in megafund cases was 10.2% of the fund and the mean was 12%. In re High-Tech

                                   2   Emp. Antitrust Litig., 2015 WL 5158730, at *13. Notably, Judge Koh relied on the Eisenberg &

                                   3   Miller study over another study, the Fitzpatrick study, because the Fitzpatrick study spanned only

                                   4   two years (2006-2007) and eight class actions. Id. at *13 (citing Theodore Eisenberg & Geoffrey

                                   5   P. Miller, Attorney Fees and Expenses in Class Action Settlements: 1993–2008, 7 J. EMPIRICAL

                                   6   LEGAL STUD. 248 (2010); Brian T. Fitzpatrick, An Empirical Study of Class Action Settlements

                                   7   and Their Fee Awards, 7 J. EMPIRICAL L. STUD. 811 (2010) (finding a median percentage of

                                   8   19.5% and a mean percentage of 17.8% for settlements ranging between $250 million and $500

                                   9   million.)).4 In Alexander, Judge Chen ultimately applied a multiplier of 3 to the lodestar to arrive

                                  10   at an attorneys’ fees award representing 16.4% of the $226,500,000 common fund. Alexander,

                                  11   2016 WL 3351017, at *3.

                                  12                          6.      The Vizcaino Factors Do Not Support an Upward Adjustment
Northern District of California
 United States District Court




                                  13           To summarize, Class Counsel obtained a significant benefit for the Class, whether

                                  14   measured by the total recovery of $310 million or by reference to the estimated damages Named

                                  15   Plaintiffs could have recovered if they had fully prevailed on every one of their claims at trial.

                                  16   Moreover, a settlement of $310 million for computer intrusion and trespass to chattels claims

                                  17   appears to be unprecedented, or at least exceptional. Class Counsel provided diligent and highly

                                  18   skilled representation of the Class, litigating two rounds of motions to dismiss and many discovery

                                  19   disputes against equally diligent and highly skilled defense counsel. While Class Counsel bore the

                                  20   risk and expense throughout the case and at the end achieved a substantial result for their clients,

                                  21   in the final analysis, the Court finds that no single factor or combination of factors supports the

                                  22   requested 28.3%. The requested 28.3% far exceeds the mean and median percentages reported in

                                  23   both the Eisenberg & Miller study and the Fitzpatrick study. Accordingly, the Court will proceed

                                  24   with a lodestar calculation to evaluate whether there is a basis to deviate upward or downward

                                  25

                                  26   4
                                        In In re High-Tech Emp., Judge Koh awarded attorneys’ fees representing 10.5% of the $435
                                  27   million combined settlements, resulting in a 2.2 multiplier for class counsel.
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                                        13
                                           Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 14 of 21




                                   1   from the 25% benchmark. See In re Bluetooth Headset, 654 F.3d at 942 (“where awarding 25% of

                                   2   a ‘megafund’ would yield windfall profits for class counsel in light of the hours spent on the case,

                                   3   courts should adjust the benchmark percentage.”).

                                   4                          7.      Lodestar

                                   5           “As a final check on the reasonableness of requested attorneys’ fees, courts often compare

                                   6   the amount counsel would receive under the percentage-of-recovery method with the amount

                                   7   counsel would have received under the lodestar method.” In re Nexus 6P Prods. Liab. Litig., 2019

                                   8   WL 6622842, at *13; see also Vizcaino, 290 F.3d at 1050 (“Calculation of the lodestar, which

                                   9   measures the lawyers’ investment of time in the litigation, provides a check on the reasonableness

                                  10   of the percentage award.”). In conducting a lodestar cross-check, a court takes the “number of

                                  11   hours reasonably expended on the litigation multiplied by a reasonable hourly rate.” Hefler v.

                                  12   Wells Fargo & Co., 2018 WL 6619983, at *14 (N.D. Cal. Dec. 18, 2018). The aim is to “do rough
Northern District of California
 United States District Court




                                  13   justice, not to achieve auditing perfection.” Id.; see also In re Capacitors Antitrust Litig., 2018

                                  14   WL 4790575, at *6 (N.D. Cal. Sept. 21, 2018) (the cross-check does not require “mathematical

                                  15   precision nor bean-counting”) (citation omitted); In re Toys R Us-Del., Inc. – Fair and Accurate

                                  16   Credit Transactions Act (FACTA) Litig., 295 F.R.D. 438, 460 (C.D. Cal. 2014) (“In cases where

                                  17   courts apply the percentage method to calculate fees, they should use a rough calculation of the

                                  18   lodestar as a cross-check to assess the reasonableness of the percentage award.”).

                                  19           Class Counsel has provided an extensive declaration as to their work and expenses, their

                                  20   billing process, and more. Declaration of Mark J. Dearman (“Dearman Decl.”), Dkt. No. 469. In

                                  21   response to a variety of objections, Class Counsel submitted a supplemental declaration from Mr.

                                  22   Dearman. Suppl. Decl. of Mark J. Dearman, Dkt. No. 553. Originally, Class Counsel calculated

                                  23   their lodestar (combined with JCCP Counsel5) to be $36,408,575.05. Mot. at 15 (combining Class

                                  24   Counsel’s lodestar of $32,415,420.50, (Dearman Decl. ¶ 10), with JCCP Counsel’s lodestar of

                                  25
                                       5
                                  26    JCCP Counsel provide their own billing information to the Court, which goes largely
                                       unchallenged by objectors. The only opposition to the inclusion of JCCP Counsel is by Apple.
                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          14
                                           Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 15 of 21




                                   1   $3,993,154.55, (Decl. of JCCP Counsel ¶ 42, Dkt. No. 471-2)). Mr. Dearman’s supplemental

                                   2   declaration includes “summaries, by law firm, that reflect each timekeeper’s title, billing rate, and

                                   3   total lodestar broken down by Court approved activity code,” as well as summaries “reflecting the

                                   4   total hours and total lodestar for all MDL Counsel broken down by Court-approved activity code.”

                                   5   Suppl. Decl. of Mark J. Dearman ¶¶ 3-4. Mr. Dearman represents that only two timekeepers were

                                   6   contract attorneys and not firm employees, and their total lodestar is $179,745.00. Id. ¶ 4. After

                                   7   excluding all contract attorney time and capping all document review at $350/hour regardless of

                                   8   the individual attorney’s billing rate, Mr. Dearman arrived at a total revised lodestar of

                                   9   $36,103,148.05. 6 Id. ¶ 5 and Decl. of JCCP Counsel at ¶42. This revised lodestar takes into

                                  10   consideration the various objections that have been submitted to the Court.

                                  11           The Court has reviewed the underlying records and is satisfied that the revised lodestar is

                                  12   supported. Class Counsel applied their customary professional rates. Joint Decl. of Joseph W.
Northern District of California
 United States District Court




                                  13   Cotchett and Laurence D. King In Support of Motion ¶ 66, Dkt. No. 471. Those rates are

                                  14   consistent with rates that have been awarded in this District. See, e.g., Dickey v. Advanced Micro

                                  15   Devices, Inc., 2020 WL 870928, at *8 (N.D. Cal. Feb. 21, 2020) (finding rates between $275 and

                                  16   $1,000 for attorneys reasonable); In re Lidoderm Antitrust Litig., 2018 WL 4620695, at *2 (N.D.

                                  17   Cal. Sept. 20, 2018) (finding rates between $300 and $1,050 for attorneys reasonable). Further,

                                  18   the Court finds that the 68,731 hours expended by Class Counsel (Joint Decl. ¶ 65) was reasonable

                                  19   and necessary, taking into consideration the amount of substantive litigation activity.

                                  20           Class Counsel’s fee request of $87,730,000 represents a multiplier of 2.43 based on a

                                  21   lodestar of $36,103,148.05. The Court finds that a 2.43 multiplier is high. If the Court were to

                                  22   award the requested fees in full, the recovery for each class device would decrease precipitously.7

                                  23
                                       6
                                  24     Time spent between July 31, 2020 and the present, including time spent working on the
                                       settlement approval process, class notice, claims submissions, and responding to class inquiries,
                                  25   has not been included. Id. ¶ 5.

                                  26
                                       7
                                        By Apple’s estimates, awarding the total fees requested could reduce the recovery for each class
                                       device by about $23. Opp’n at 7-8.
                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          15
                                        Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 16 of 21




                                   1          Alternatively, applying a 2.232 multiplier to the adjusted lodestar of $36,103,148.05 would

                                   2   yield $80,600,000—a figure that is well justified given the factors previously discussed, and in

                                   3   particular, Class Counsel’s tremendous efforts and success in achieving significant benefits for the

                                   4   Class without the risks of protracted litigation. The $80,600,000 figure is equal to about 26% of

                                   5   the $310 million Settlement—the benchmark in the Ninth Circuit. The Court finds that a

                                   6   downward adjustment to the benchmark is not appropriate.

                                   7          Nor is a larger upward adjustment warranted because this is a megafund settlement where

                                   8   the size of the Settlement is a function of the number of devices at issue, estimated to be 90

                                   9   million. See Alexander, 2016 WL 3351017, at *2 (applying a multiplier of 3 to the lodestar);

                                  10   Gutierrez v. Wells Fargo Bank, N.A., 2015 WL 2438274, at *5-7 (N.D. Cal. May 21, 2015)

                                  11   (applying lodestar because “the large size of the recovery is due to the large size of the class rather

                                  12   than counsel’s specialized skill and efforts” and awarding attorneys’ fees with a multiplier of 2.0
Northern District of California
 United States District Court




                                  13   for one counsel and 5.5 for the other counsel who “pulled victory from the jaws of defeat”). Class

                                  14   Counsel’s work in litigating this case up to the point of reaching settlement would have been the

                                  15   same whether there were 10,000, 100,000, 1,000,000 or more devices at issue. Further, an award

                                  16   exceeding a 2.232 multiplier would result in “windfall profits for class counsel in light of the

                                  17   hours spent on the case.” In re Bluetooth Headset Prods. Liability Litig., 654 F.3d at 942.

                                  18          In In re National Collegiate Athletic Assoc. Athletic Grant-in-Aid Cap Antitrust Litig., the

                                  19   Ninth Circuit affirmed an award of attorneys’ fees equal to 20% of the megafund settlement and a

                                  20   3.66 multiplier of the lodestar. 768 Fed. Appx. 651, 653 (9th Cir. 2019). The NCAA case,

                                  21   however, is distinguishable from the present case in that, among other things, the parties agreed to

                                  22   a fund equaling nearly 100% of single damages at the time of settlement. In re National

                                  23   Collegiate Athletic Assoc. Athletic Grant-in-Aid Cap Antitrust Litig., 2017 WL 6040065, at *7

                                  24   (N.D. Cal. Dec. 6, 2017). As more class members became eligible to receive payment from the

                                  25   settlement fund, the court estimated that class members would receive 50% of their damages—a

                                  26   result the district characterized as “exceptional” for a large, complex antitrust case. The NCAA

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          16
                                           Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 17 of 21




                                   1   court also observed that the case “went from zero recovery to megafund solely because of

                                   2   counsel’s efforts and expenditures of expert fees and other expenses,” and a megafund was created

                                   3   in the case “despite the size of the class, not because of it.” Id. at *6 (emphasis in original).

                                   4           Class Counsel in this case are among the very best in their practice area. They are highly

                                   5   regarded in the Northern District and have earned and enjoy a reputation for zealously

                                   6   representing their clients in difficult and complex cases. The leadership team exceeded the

                                   7   efficiencies in costs, efficiencies in communications, and efficiencies in the litigation that the

                                   8   Court expected. Like counsel in NCAA, Class Counsel’s strategic and efficient lawyering in the

                                   9   instant action encouraged a just and efficient determination of this litigation. The results achieved

                                  10   in this case are laudable. Nevertheless, unlike in NCAA, the megafund size of this case exists

                                  11   because of the sheer number of eligible devices. Judge Donato’s comment in a recent megafund

                                  12   case is noteworthy, “fairness and proportion” dictate some adjustment of the benchmark. In re
Northern District of California
 United States District Court




                                  13   Facebook Biometric Info. Priv. Litig., 2021 WL 757025, at *10 (N.D. Cal. Feb. 26, 2021)

                                  14   (awarding attorneys’ fees in a biometric privacy class action that were equal to 15% of $650

                                  15   million common fund and amounting to lodestar with a multiplier of 4.71).

                                  16           For all the reasons discussed above, the Court finds that an attorneys’ fee award equal to

                                  17   26% of the $310 million fund is appropriate.

                                  18                          8.      Other Objections to the Attorneys’ Fees Award

                                  19           First, Apple opposes the inclusion of “the 9,679 hours logged by JCCP Counsel, whose

                                  20   work on the parallel action increased inefficiency and duplication without any benefit to the class

                                  21   members”, in the lodestar. Opp’n at 23. 8 Although the objection has some merit, the inclusion of

                                  22

                                  23   8
                                         Apple also argues that the Settlement prohibits JCCP Counsel from seeking attorneys’ fees. The
                                  24   Settlement, however, is ambiguous, providing that “Class Counsel shall allocate from the Court’s
                                       award of Attorneys’ Fees and Expenses, if any, to JCCP Counsel an appropriate amount of
                                  25   attorneys’ fees and expenses . . . [and JCCP Counsel] shall [not] make an independent claim for
                                       attorneys’ fees or expenses in any federal or state court.” Stipulation § 9.1. In any event, as
                                  26   discussed above, JCCP Counsel’s attorneys’ fees are not relevant to the Court’s assessment of
                                       reasonable attorneys’ fees under the percentage-of-the-fund method.
                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          17
                                        Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 18 of 21




                                   1   JCCP Counsel’s hours does not have any bearing on the Court’s percentage-of-the-fund

                                   2   calculation. JCCP Counsel’s hours impact the lodestar; however, the lodestar is being used only

                                   3   as a cross-check. Even if JCCP Counsel’s roughly $4 million in attorneys’ fees are excluded from

                                   4   the lodestar, the lodestar would decrease to $32,103,148.05 and this adjusted lodestar would have

                                   5   an insignificant impact on the multiplier. “Multipliers of 1 to 4 are commonly found to be

                                   6   appropriate in common fund cases.” Aboudi v. T-Mobile USA, Inc., 2015 WL 4923602, at *7

                                   7   (S.D. Cal. Aug. 18, 2015) (citing Vizcaino, 290 F.3d at 1051 n.6). Apple’s objection as to the

                                   8   JCCP Counsel’s attorneys’ fees is overruled.

                                   9          Second, Alexis West (“West”) objects to the “quick-pay” provision of the Settlement. Dkt.

                                  10   No. 514. The term is subject to scrutiny under Fed. R. Civ. P. 23(e)(2)(C)(iii), requiring the Court

                                  11   to consider “the terms of any proposed award of attorney’s fees, including timing of payment.”

                                  12   West argues that (1) the quick-pay provision disregards the best interests of the Class because it
Northern District of California
 United States District Court




                                  13   allows funds to revert to Apple, rather than the Class, in the event the Court’s final approval or

                                  14   attorneys’ fees judgments are reversed, vacated, or rendered void; and (2) the fees subject to the

                                  15   quick-pay provision should be placed in a client trust pursuant to Rule 1.15 of the California Rules

                                  16   of Professional Conduct. West Obj. at 8-11. West asks that the quick-pay provision be stricken

                                  17   from the Settlement. West Obj. at 3.

                                  18          West’s first objection is based on a misreading of the Settlement. The quick pay provision

                                  19   does not return funds to Apple. Section 8.1 of the Settlement provides that “[a]ny award of

                                  20   Attorneys’ Fees and Expenses shall be decided by the Court and payable from the Minimum Class

                                  21   Settlement Amount,” and section 1.19 states that “[u]nder no circumstances shall any portion of

                                  22   the Minimum Class Settlement Amount revert to Apple.” Reply at 14 (quoting Stipulation §§

                                  23   1.19, 8.1). Read together, sections 1.19 and 8.1 mean that if the fee award is overturned or

                                  24   reversed, the attorneys’ fees will be paid back into the common fund and distributed to the

                                  25   Settlement Class. Id. Apple will only be paid back if the entire judgment is overturned on appeal.

                                  26   Id. West’s first objection is overruled.

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          18
                                        Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 19 of 21




                                   1           As to West’s second objection, Class Counsel explains that it is unnecessary to place fees

                                   2   in a client trust because the risk of Class Counsel improperly retaining settlement funds “is already

                                   3   addressed by the parties, giving the Court authority to enforce the quick pay terms and impose fees

                                   4   in the event funds are not returned.” Id. (citing Stipulation § 8.3). The Court is satisfied that

                                   5   section 8.3 of the Stipulation is sufficient to protect the class. Moreover, “[f]ederal courts . . .

                                   6   routinely approve settlements that provide for payment of attorneys’ fees prior to final disposition

                                   7   in complex class actions.” In re Yahoo! Inc. Customer Data Sec. Breach Litig., 2020 WL

                                   8   4212811, at *40 (N.D. Cal. July 22, 2020) (quoting In re TFT-LCD (Flat Panel) Antitrust Litig.,

                                   9   2011 WL 7575004, at *1 (N.D. Cal. Dec. 27, 2011)). West’s second objection is overruled.

                                  10           Lastly, Apple requests confirmation from Class Counsel that they have “not submit[ted]

                                  11   any billing requests for any work related to [the sanctions] issue.” Opp’n at 24 (citing Order re

                                  12   Motion for Sanctions, Dkt. No. 350). Apple received the requested confirmation during the
Northern District of California
 United States District Court




                                  13   hearing on Named Plaintiffs’ Motion. See Tr. of February 17, 2021 Hr’g at 51, Dkt. No. 605.

                                  14           In summary, the objections discussed above do not warrant any further adjustments to the

                                  15   attorneys’ fee award.

                                  16   II.               Expenses
                                  17           “Reasonable costs and expenses incurred by an attorney who creates or preserves a

                                  18   common fund are reimbursed proportionately by those class members who benefit[.]” In re Media

                                  19   Vision Tech. Sec. Litig., 913 F. Supp. 1362, 1366 (N.D. Cal. 1995) (citation omitted). In this case,

                                  20   Class Counsel has substantiated “$995,244.93 in unreimbursed litigation expenses, including costs

                                  21   advanced in connection with consultants, legal research, court reporting services, travel for

                                  22   depositions, copying and mailing, and other customary litigation expenses.” Mot. at 16 (citing

                                  23   Dearman Decl. ¶ 11, Exs. 41-42, and Decl. of JCCP Counsel, Ex. C).

                                  24           There are a few objections to the expenses. With the exception of the objection filed by

                                  25   Apple, however, they do not challenge any particular expense or category of expenses. Apple

                                  26   argues that the expenses are not sufficiently documented and specifically questions the claimed

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          19
                                        Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 20 of 21




                                   1   costs for “Travel-Airfare,” “Travel-Hotel,” “Travel-Mileage,” “Meal,” “Photocopies,” and

                                   2   “Miscellaneous” expenses. Opp’n at 24.

                                   3          The Court finds Class Counsel’s declarations (see Dkt. No. 469) adequately support their

                                   4   requests and “that the expenses are typical for this type of class litigation, including for experts,

                                   5   mediations, legal research, court reporting services, travel, and copying.” See In re Lending Club

                                   6   Sec. Litig., 2018 WL 4586669, at *3 (N.D. Cal. Sept. 24, 2018). The Court also accepts Class

                                   7   Counsel’s representation that the categories of expenses challenged by Apple “included travel

                                   8   outside the district for multiple mediations, expert and deposition preparations, and copying

                                   9   charges that could not be outsourced due to Apple’s insistence on restricting access from third

                                  10   parties,” and that “[t]hey were necessarily incurred to advance the case.” Reply at 15. Further, the

                                  11   Court finds that the expenses are reasonable.

                                  12   III.             Service Awards
Northern District of California
 United States District Court




                                  13          Service awards are “intended to compensate class representatives for work undertaken on

                                  14   behalf of a class” and “are fairly typical in class action cases.” In re Online DVD-Rental Antitrust

                                  15   Litig., 779 F.3d 934, 943 (9th Cir. 2015) (internal quotation marks and citation omitted). Service

                                  16   awards of $5,000 are “presumptively reasonable” in this district. Bellinghausen, 306 F.R.D. at

                                  17   266. Here, Named Plaintiffs request $1,500 for those who were not deposed and $3,500 for the

                                  18   nine Named Plaintiffs who were deposed. “Named Plaintiffs were willing to step forward to

                                  19   represent and protect the interests of the Settlement Class by actively monitoring the status of the

                                  20   litigation, communicating regularly with Class Counsel, searching for and producing responsive

                                  21   documents, responding to interrogatories, and reviewing significant pleadings prior to their filing.”

                                  22   Mot. at 20.

                                  23          The Court finds that the requested service awards are reasonable in light of Named

                                  24   Plaintiffs’ efforts in this case. The requested service awards are also below the presumptively

                                  25   reasonable amount of $5,000 and are consistent with precedent. See Allagas v. BP Solar Int’l,

                                  26   2016 WL 9114162, at *4 (N.D. Cal. Dec. 22, 2016) (awarding $7,500 to named plaintiffs who

                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          20
                                        Case 5:18-md-02827-EJD Document 609 Filed 03/17/21 Page 21 of 21




                                   1   were deposed and $3,500 to one named plaintiff who was not deposed).

                                   2           Two objectors argue that Trustees v. Greenough, 105 U.S. 527 (1882) and Central

                                   3   Railroad & Banking Co. v. Pettus, 113 U.S. 116 (1885) prohibit compensating Named Plaintiffs.

                                   4   Feldman Obj. at 6-8; Obj. of Deborah Pantoni to Proposed Class Action Settlement, Award of

                                   5   Attorneys’ Fees and Service Awards; Notice of Intent to Appear at 9, Dkt. No. 519. The Eleventh

                                   6   Circuit has noted Greenough and Pettus have never been overruled, and has held that “[a] plaintiff

                                   7   suing on behalf of a class can be reimbursed for attorneys’ fees and expenses incurred in carrying

                                   8   on the litigation, but he cannot be paid a salary or be reimbursed for his personal expenses.”

                                   9   Johnson v. NPAS Sols., LLC, 2020 WL 5553312 at *9 (11th Cir. Sept. 17, 2020). Although

                                  10   Johnson raises a valid issue, service awards “have long been approved in the Ninth Circuit.” In re

                                  11   Lithium Ion Batteries Antitrust Litig., 2020 WL 7264559, at *24 n.24 (N.D. Cal. Dec. 10, 2020).

                                  12   This Court declines to follow Johnson and finds that the requested service awards are appropriate
Northern District of California
 United States District Court




                                  13   in this case.

                                  14   IV.     CONCLUSION

                                  15           For the reasons stated above, the Court, GRANTS IN PART Named Plaintiffs’ motion for

                                  16   attorneys’ fees. Named Plaintiffs are awarded $80,600,000 in attorneys’ fees. The Court

                                  17   GRANTS the motion for expenses and service awards as requested. The parties are directed to

                                  18   submit a proposed judgment.

                                  19           IT IS SO ORDERED.

                                  20   Dated: March 17, 2021

                                  21                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                       CASE NO.: 5:18-MD-02827-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES,
                                       EXPENSES, AND SERVICE AWARDS
                                                                          21
